               6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 1 of 24



 Fill in this information to identify the case:

 Debtor name         City of Perla, Arkansas

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF ARKANSAS

 Case number (if known)         6:19-bk-71447
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2019 to Filing Date                                                           taxes and fees                                                    $0.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               City of Malvern, Arkansas                                   Monthly for                             $0.00         Secured debt
               305 Locast Street                                           supplying                                             Unsecured loan repayments
               Malvern, AR 72104                                           water
                                                                                                                                 Suppliers or vendors
                                                                           23,000.00 to
                                                                                                                                 Services
                                                                           24,0.00 for
                                                                           each of the                                           Other
                                                                           last 3
                                                                           months

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 2 of 24
 Debtor       City of Perla, Arkansas                                                                   Case number (if known) 6:19-bk-71447



    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    City of Malvern, Arkansas v                       Collection                 Circuit Court of Hot Spring                  Pending
               Perla Water Association &                                                    Co                                           On appeal
               City of Perla Arkansas                                                       210 Locust St
                                                                                                                                         Concluded
               Attorney: Cecilia Ashcraft                                                   Malvern, AR 72104
               30CV-18-35

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 3 of 24
 Debtor        City of Perla, Arkansas                                                                      Case number (if known) 6:19-bk-71447



       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss            Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates                Total amount or
                 the transfer?                                                                                                                               value
                 Address
       11.1.     Havner Law Firm PA
                 PO Box 21539
                 White Hall, AR 71612                                Attorney Fees                                             5-24-19                    $5,283.00

                 Email or website address
                 havnerlaw@gmail.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers             Total amount or
                                                                                                                        were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                   Date transfer             Total amount or
                Address                                          payments received or debts paid in exchange              was made                           value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
               6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 4 of 24
 Debtor      City of Perla, Arkansas                                                                    Case number (if known) 6:19-bk-71447



    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                       Yes. Fill in below:

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 5 of 24
 Debtor      City of Perla, Arkansas                                                                    Case number (if known) 6:19-bk-71447




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Perla Water Association                          municipal water works                            EIN:         XX-XXXXXXX
             22675 Hwy 67
             Malvern, AR 72104                                                                                 From-To      1976? and ongoing


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 6 of 24
 Debtor      City of Perla, Arkansas                                                                    Case number (if known) 6:19-bk-71447



              None

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Johnnie Willia, City Clerk                                                                                           2007 forward
                    22675 Hwy 67
                    Malvern, AR 72104

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       Bureau of Legislative Audit                                                                                          Annually
                    Little Rock, AR 72203


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 7 of 24
 Debtor      City of Perla, Arkansas                                                                    Case number (if known) 6:19-bk-71447




            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    LOPFI                                                                                                      EIN:


 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         June 14, 2019

 /s/ Raymond L. Adams                                                   Raymond L. Adams
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Mayor

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 8 of 24
6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 9 of 24
6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 10 of 24




                         Perla Water & Sewer Association
                                22675 Highway 67
                               Malvern, AR 72104

                              Financial Statements

                           December 31, 2017 and 2016




                                  Kindy & Elliott
                           Certified Public Accountants
                                   310 N Main St
                            Malvern, AR 72104-2720
                                   501-337-7444
      6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 11 of 24


                                                    Kindy & Elliott
                                            Certified Public Accountants
                                                    310 N Main St
                                             Malvern, AR 72104-2720
                                                    501-337-7444

                                            Accountants' Compilation Report

To Management
Perla Water & Sewer Association
22675 Highway 67
Malvern, AR 72104

Management is responsible for the accompanying financial statements of Perla Water & Sewer Association, a component
unit of the City of Perla, Arkansas which comprise the statements of net position as of December 31, 2017, and 2016, and
the related statements of revenues, expenses and changes in net position for the one month and twelve months then ended,
in accordance with accounting principles generally accepted in the United States of America. We have performed a
compilation engagement in accordance with Statements on Standards for Accounting and Review Services promulgated
by the Accounting and Review Services Committee of the AICPA. We did not audit or review the financial statements
nor were we required to perform any procedures to verify the accuracy or completeness of the information provided by
management. Accordingly, we do not express an opinion, a conclusion, nor provide any form of assurance on these
financial statements.

Management has elected to omit substantially all the disclosures and the statement of cash flows required by accounting
principles generally accepted in the United States of America. If the omitted disclosures and the statement of cash flows
were included in the financial statements, they might influence the user's conclusions about Perla Water & Sewer
Association's financial position and results of operations. Accordingly, the financial statements are not designed for those
who are not informed about such matters.

We are not independent in respect to this client.



Kindy & Elliott
Certified Public Accountants
Malvern, AR


January 26, 2018
6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 12 of 24



                                   Perla Water & Sewer Association
                                      Statements of Net Position
                                    December 31, 2017 and 2016

                                                       Assets

                                                                        2017                 2016

      Current Assets
       Petty Cash                                              $               400.00    $          400.00
       Cash - MNB - Operations                                                   0.00               104.37
       Cash - Bank of the Ozarks - Operation                                 1,529.16            23,755.23
       Cash - Bank of the Ozarks - General                                   2,929.77             2,056.54
       Cash - MNB - Revenue                                                      0.00                44.76
       Cash - FB&T - Revenue                                                     0.00            32,984.64
       Cash - Bank of the Ozarks - Sewer Reserve                             4,597.00             4,596.00
       Cash -Bank of the Ozarks-2204                                           111.97               368.00
       Accounts Receivable - Trade                                          50,699.84            49,426.71
       Allowance for Uncollectible Accounts                                (11,486.59)          (11,486.59)
       Other Receivable - City of Perla                                        816.35               816.35
       Accounts Receivable - Employee                                          686.88               688.30
       Inventory                                                             3,207.95             3,207.95

         Total Current Assets                                  $            53,492.33    $     106,962.26

      Restricted Assets
       Cash - Bank of the Ozarks - Meter Deposits              $            32,388.44    $       51,714.72
       Cash - MNB - Meter Deposits                                               0.00               414.32
       Cash - MNB - Extension                                                    0.00               791.65

        Total Restricted Assets                                $             32,388.44   $       52,920.69

      Noncurrent Assets
       Water & Sewer System                                    $         2,094,751.84    $    2,094,751.84
       Equipment                                                           107,306.40           100,336.40
       Less Accumulated Depreciation                                    (1,376,983.51)       (1,322,266.87)

         Net Noncurrent Assets                                 $           825,074.73    $     872,821.37

           Total Assets                                        $           910,955.50    $    1,032,704.32




                                          See accountants' compilation report.
6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 13 of 24



                                     Perla Water & Sewer Association
                                        Statements of Net Position
                                      December 31, 2017 and 2016

                                        Liabilities and Net Position

                                                                       2017                 2016

      Current Liabilities
       Current Portion OF L/T Debt                            $             1,645.37    $       1,645.37
       Accounts Payable                                                    24,934.71           24,934.71
       FICA Payable                                                         1,255.98            1,316.99
       FWH Payable                                                            144.00              549.00
       SWH Payable                                                            118.16              223.77
       SUTA Payable                                                           138.45              229.64
       Accrued Sales Tax                                                   (2,409.00)           4,235.15
       Accrued Interest Payable                                                52.70               52.70
       Customers Meter Deposits                                            40,176.04           38,037.39

          Total Current Liabilities                           $            66,056.41    $      71,224.72

      Long-Term Liabilities
        Note Payable - Rural Dev                              $            57,900.06    $      59,627.44
        Note Payable - City of Perla                                      110,000.00                0.00
        Note Payable - BOTO - Backhoe 0361                                 29,134.94           38,093.92
        L/T Debt Classified Current                                        (1,645.37)          (1,645.37)

          Total Long-Term Liabilities                         $           195,389.63    $      96,075.99

            Total Liabilities                                 $           261,446.04    $     167,300.71

      Net Position
       Grants                                                 $           821,386.89    $     821,386.89
        Unrestricted                                                     (171,877.43)          44,016.72

          Total Net Position                                  $           649,509.46    $     865,403.61

            Total Liabilities and Net Position                $           910,955.50    $   1,032,704.32




                                         See accountants' compilation report.
          6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 14 of 24
                                          Perla Water & Sewer Association
                         Statements of Revenues, Expenses and Changes in Fund Net Position
                                                 Income Tax Basis
                                           December 31, 2017 and 2016
                                       1 Month Ended             1 Month Ended            12 Months Ended       12 Months Ended
                                      December 31, 2017         December 31, 2016         December 31, 2017     December 31, 2016

Operating Revenues
 Water & Sewer Fees                   $        28,483.40       $             28,177.80    $       392,797.36    $       349,377.45
 Late Payment Penalties Charged                 1,034.64                        998.03             16,794.91             11,487.49
 Reconnect Fees                                     0.00                        200.00                225.00                200.00
 Federal Safe Water Act Fees                      229.50                        231.30              2,757.30              2,793.00
 Billing Adjustments                             (793.03)                      (433.75)           (59,062.45)           (19,857.53)

   Total Operating Revenues           $        28,954.51       $             29,173.38    $       353,512.12    $       344,000.41

Operating Expenses
 Water Purchases                      $        19,970.00       $             41,829.45    $       356,892.61    $       144,733.80
 Sewer Service                                      0.00                      3,345.25             21,481.30             61,581.88
 Advertising                                        0.00                          0.00                 77.05                     0
 Auto Expense                                     254.32                        819.08              4,578.08                 6,413
 Returned Checks                                   77.66                        294.80                 77.66                   665
 Bad Debts                                          0.00                          0.00                358.66                   868
 Bank Charges                                      43.00                          8.00                205.80                    91
 Cash Over & Short                             (5,156.53)                     5,389.35            (11,914.72)                3,272
 Contract Labor                                 1,184.96                      1,293.96             10,131.94                 5,724
 Depreciation                                   4,559.72                      4,559.72             54,716.64                54,717
 Dues & Subscriptions                               0.00                          0.00                485.00                   475
 Payroll Taxes                                    653.58                        674.25              8,065.93                 8,427
 Penalties                                          0.00                          0.00                  0.00                 2,128
 Interest Expense                                 235.82                      2,188.53              4,477.44                 4,896
 Insurance                                          0.00                        260.63                204.00                 1,640
 Salaries & Wages                               8,209.00                      8,607.50             93,748.25                97,283
 Licenses & Taxes                                   0.00                      1,332.00                193.13                 1,998
 Legal & Accounting                                 0.00                        825.00              3,025.00                 3,025
 Office Expense                                     0.00                          0.00              1,432.76                 2,571
 Postage                                          392.00                        931.23              4,247.70                 5,197
 Permits & Fees                                     0.00                          0.00              4,736.36                   761
 Repairs & Maintenance                          1,297.40                          0.00              9,114.16                18,650
 Security Expense                                   0.00                          0.00                  0.00                   165
 Supplies                                           0.00                      1,222.29                352.00                 2,543
 Telephone                                          0.00                        579.56              1,191.15                 1,999
 Utilites                                         111.16                        386.34              1,682.44                 2,953

   Total Operating Expenses           $        31,832.09       $             74,546.94    $       569,560.34    $       432,776.68

     Operating Income (Loss)          $        (2,877.58)      $           (45,373.56)    $      (216,048.22)   $       (88,776.27)

Nonoperating Revenues (Expenses)
 Interest Income                      $             0.00       $              2,072.68    $           154.07    $         2,080.04

   Total Nonoperating Revenues
   (Expenses)                         $             0.00       $              2,072.68    $           154.07    $         2,080.04

Income (Loss)                         $        (2,877.58)      $           (43,300.88)    $      (215,894.15)   $       (86,696.23)

Total Net Position - Beginning               (168,999.85)                    87,317.60             44,016.72            130,715.76

Total Net Position - Ending           $      (171,877.43)      $             44,016.72    $      (171,877.43)   $        44,019.53




                                                See accountants' compilation report.
6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 15 of 24




                         Perla Water & Sewer Association
                                22675 Highway 67
                               Malvern, AR 72104

                              Financial Statements

                             April 30, 2019 and 2018




                                  Kindy & Elliott
                           Certified Public Accountants
                                   310 N Main St
                            Malvern, AR 72104-2720
                                   501-337-7444
      6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 16 of 24


                                                    Kindy & Elliott
                                            Certified Public Accountants
                                                    310 N Main St
                                             Malvern, AR 72104-2720
                                                    501-337-7444

                                            Accountants' Compilation Report

To Management
Perla Water & Sewer Association
22675 Highway 67
Malvern, AR 72104

Management is responsible for the accompanying financial statements of Perla Water & Sewer Association, a component
unit of the City of Perla, Arkansas which comprise the statements of net position as of April 30, 2019, and 2018, and the
related statements of revenues, expenses and changes in net position for the one month and four months then ended, in
accordance with accounting principles generally accepted in the United States of America. We have performed a
compilation engagement in accordance with Statements on Standards for Accounting and Review Services promulgated
by the Accounting and Review Services Committee of the AICPA. We did not audit or review the financial statements
nor were we required to perform any procedures to verify the accuracy or completeness of the information provided by
management. Accordingly, we do not express an opinion, a conclusion, nor provide any form of assurance on these
financial statements.

Management has elected to omit substantially all the disclosures and the statement of cash flows required by accounting
principles generally accepted in the United States of America. If the omitted disclosures and the statement of cash flows
were included in the financial statements, they might influence the user's conclusions about Perla Water & Sewer
Association's financial position and results of operations. Accordingly, the financial statements are not designed for those
who are not informed about such matters.

We are not independent in respect to this client.



Kindy & Elliott
Certified Public Accountants
Malvern, AR


May 20, 2019
6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 17 of 24



                                   Perla Water & Sewer Association
                                      Statements of Net Position
                                        April 30, 2019 and 2018

                                                       Assets

                                                                        2019                 2018

      Current Assets
       Petty Cash                                              $               400.00    $          400.00
       Cash - Bank of the Ozarks - Operation                                 3,520.05                 0.00
       Cash - Bank of the Ozarks - General                                   4,764.84               399.50
       Cash - Bank of the Ozarks - Sewer Reserve                             4,593.00             4,599.00
       Cash - Bank of the Ozarks - 2204                                          0.00               111.97
       Accounts Receivable - Payroll                                           372.71               247.71
       Accounts Receivable - Trade                                          65,064.02            58,384.73
       Allowance for Uncollectible Accounts                                (14,129.76)          (11,486.59)
       Other Receivable - City of Perla                                        816.35               816.35
       Accounts Receivable - Employee                                        1,576.51             1,473.66
       Inventory                                                             3,207.95             3,207.95

         Total Current Assets                                  $            70,185.67    $       58,154.28

      Restricted Assets
       Cash - Bank of the Ozarks - Meter Deposits              $            37,559.34    $       34,469.37

        Total Restricted Assets                                $             37,559.34   $       34,469.37

      Noncurrent Assets
       Water & Sewer System                                    $         2,094,751.84    $    2,094,751.84
       Equipment                                                           107,306.40           107,306.40
       Less Accumulated Depreciation                                    (1,449,939.03)       (1,395,222.39)

         Net Noncurrent Assets                                 $           752,119.21    $     806,835.85

           Total Assets                                        $           859,864.22    $     899,459.50




                                          See accountants' compilation report.
6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 18 of 24



                                     Perla Water & Sewer Association
                                        Statements of Net Position
                                          April 30, 2019 and 2018

                                        Liabilities and Net Position

                                                                       2019                 2018

      Current Liabilities
       Bank Overdraft                                         $                 0.00    $         428.03
       Current Portion OF L/T Debt                                         11,620.18            1,645.37
       Accounts Payable                                                    24,934.71           24,934.71
       FICA Payable                                                         1,294.42            1,290.65
       FWH Payable                                                            485.00              239.00
       SWH Payable                                                            237.85              173.32
       SUTA Payable                                                           269.46              943.56
       Accrued Sales Tax                                                    1,588.39            1,843.78
       Garnishments                                                         2,078.20            1,194.34
       Accrued Interest Payable                                                44.95               52.70
       Customers Meter Deposits                                            45,817.80           42,412.03

          Total Current Liabilities                           $            88,370.96    $      75,157.49

      Long-Term Liabilities
        Note Payable - Rural Dev                              $            55,461.75    $      57,305.33
        Note Payable - City of Perla                                      110,000.00          110,000.00
        Note Payable - BOTO - Backhoe 0361                                 19,852.00           29,134.94
        L/T Debt Classified Current                                       (11,620.18)          (1,645.37)

          Total Long-Term Liabilities                         $           173,693.57    $     194,794.90

            Total Liabilities                                 $           262,064.53    $     269,952.39

      Net Position
       Grants                                                 $           821,386.89    $     821,386.89
        Unrestricted                                                     (223,587.20)        (191,879.78)

          Total Net Position                                  $           597,799.69    $     629,507.11

            Total Liabilities and Net Position                $           859,864.22    $     899,459.50




                                         See accountants' compilation report.
          6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 19 of 24
                                        Perla Water & Sewer Association
                       Statements of Revenues, Expenses and Changes in Fund Net Position
                                                Income Tax Basis
                                             April 30, 2019 and 2018
                                        1 Month Ended               1 Month Ended              4 Months Ended            4 Months Ended
                                         April 30, 2019              April 30, 2018             April 30, 2019            April 30, 2018

Operating Revenues
 Water                              $            25,036.08      $             29,233.31    $           103,098.30    $           106,607.89
 Sewer                                            1,846.20                     2,005.05                  7,893.55                  7,895.95
 Late Payment Penalties Charged                     975.96                       703.50                  3,544.46                  3,956.24
 Federal Safe Water Act Fees                        230.10                       227.40                    926.10                    915.60
 Billing Adjustments                               (882.68)                     (313.02)                (3,847.78)                (1,770.26)

   Total Operating Revenues         $            27,205.66      $             31,856.24    $           111,614.63    $           117,605.42

Operating Expenses
 Water Purchases                    $            15,000.00      $             13,384.60    $            55,499.20    $            64,023.19
 Sewer Service                                        0.00                       453.63                      0.00                  1,465.55
 Advertising                                          0.00                        36.98                      0.00                     36.98
 Auto Expense                                       321.71                         0.00                    935.54                  1,166.81
 Bad Debt/Charge Back Items                           0.00                       117.69                  2,643.17                    147.69
 Bank Charges                                        41.00                         8.00                     41.00                     30.00
 Cash Over & Short                                  870.48                       573.29                  3,075.62                  4,837.60
 Contract Labor                                   1,080.00                     1,155.00                  4,070.00                  3,820.00
 Depreciation                                     4,559.72                     4,559.72                 18,238.88                 18,238.88
 Dues & Subscriptions                               193.80                         0.00                    193.80                      0.00
 Payroll Taxes                                      713.16                       873.10                  2,862.60                  3,429.50
 Interest Expense                                   225.96                       233.41                    907.62                    937.27
 Insurance                                            0.00                         0.00                    164.00                    693.00
 Salaries & Wages                                 8,460.00                     8,435.00                 33,897.00                 33,284.50
 Licenses & Taxes                                     0.00                       138.56                      0.00                    138.56
 Legal & Accounting                                   0.00                         0.00                  3,275.00                      0.00
 Office Expense                                     639.49                       417.57                  1,429.95                  1,005.11
 Postage                                            550.00                       455.00                  1,530.00                  1,620.00
 Repairs & Maintenance                              785.85                     1,467.56                  1,621.70                  3,288.41
 Supplies                                             0.00                        70.33                     48.33                    345.68
 Telephone                                          267.45                         0.00                    533.32                    326.32
 Utilites                                             0.00                       371.44                      0.00                    710.42

   Total Operating Expenses         $            33,708.62      $             32,750.88    $           130,966.73    $           139,545.47

     Operating Income (Loss)        $            (6,502.96)     $               (894.64)   $           (19,352.10)   $           (21,940.05)

Nonoperating Revenues (Expenses)
 City of Perla Donations                              0.00                     1,418.43                      0.00                  3,185.63

   Total Nonoperating Revenues
   (Expenses)                       $                 0.00      $              1,418.43    $                 0.00    $             3,185.63

Income (Loss)                       $            (6,502.96)     $                523.79    $           (19,352.10)   $           (18,754.42)

Total Net Position - Beginning                 (217,084.24)                (192,403.57)               (204,235.10)              (173,125.36)

Total Net Position - Ending         $          (223,587.20)     $          (191,879.78)    $          (223,587.20)   $          (191,879.78)




                                                 See accountants' compilation report.
6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 20 of 24




                         Perla Water & Sewer Association
                                22675 Highway 67
                               Malvern, AR 72104

                              Financial Statements

                           December 31, 2018 and 2017




                                  Kindy & Elliott
                           Certified Public Accountants
                                   310 N Main St
                            Malvern, AR 72104-2720
                                   501-337-7444
      6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 21 of 24


                                                    Kindy & Elliott
                                            Certified Public Accountants
                                                    310 N Main St
                                             Malvern, AR 72104-2720
                                                    501-337-7444

                                            Accountants' Compilation Report

To Management
Perla Water & Sewer Association
22675 Highway 67
Malvern, AR 72104

Management is responsible for the accompanying financial statements of Perla Water & Sewer Association, a component
unit of the City of Perla, Arkansas which comprise the statements of net position as of December 31, 2018, and 2017, and
the related statements of revenues, expenses and changes in net position for the one month and twelve months then ended,
in accordance with accounting principles generally accepted in the United States of America. We have performed a
compilation engagement in accordance with Statements on Standards for Accounting and Review Services promulgated
by the Accounting and Review Services Committee of the AICPA. We did not audit or review the financial statements
nor were we required to perform any procedures to verify the accuracy or completeness of the information provided by
management. Accordingly, we do not express an opinion, a conclusion, nor provide any form of assurance on these
financial statements.

Management has elected to omit substantially all the disclosures and the statement of cash flows required by accounting
principles generally accepted in the United States of America. If the omitted disclosures and the statement of cash flows
were included in the financial statements, they might influence the user's conclusions about Perla Water & Sewer
Association's financial position and results of operations. Accordingly, the financial statements are not designed for those
who are not informed about such matters.

We are not independent in respect to this client.



Kindy & Elliott
Certified Public Accountants
Malvern, AR


January 15, 2019
6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 22 of 24



                                   Perla Water & Sewer Association
                                      Statements of Net Position
                                    December 31, 2018 and 2017

                                                       Assets

                                                                        2018                 2017

      Current Assets
       Petty Cash                                              $               400.00    $          400.00
       Cash - Bank of the Ozarks - Operation                                 2,184.66               281.23
       Cash - Bank of the Ozarks - General                                   6,887.66             2,929.77
       Cash - Bank of the Ozarks - Sewer Reserve                             4,599.00             4,597.00
       Cash - Bank of the Ozarks - 2204                                          0.00               111.97
       Accounts Receivable - Payroll                                           547.71                 0.00
       Accounts Receivable - Trade                                          63,072.64            50,699.84
       Allowance for Uncollectible Accounts                                (11,486.59)          (11,486.59)
       Other Receivable - City of Perla                                        816.35               816.35
       Accounts Receivable - Employee                                        2,106.51               686.88
       Inventory                                                             3,207.95             3,207.95

         Total Current Assets                                  $            72,335.89    $       52,244.40

      Restricted Assets
       Cash - Bank of the Ozarks - Meter Deposits              $            35,652.14    $       32,388.44

        Total Restricted Assets                                $             35,652.14   $       32,388.44

      Noncurrent Assets
       Water & Sewer System                                    $         2,094,751.84    $    2,094,751.84
       Equipment                                                           107,306.40           107,306.40
       Less Accumulated Depreciation                                    (1,431,700.15)       (1,376,983.51)

         Net Noncurrent Assets                                 $           770,358.09    $     825,074.73

           Total Assets                                        $           878,346.12    $     909,707.57




                                          See accountants' compilation report.
6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 23 of 24



                                     Perla Water & Sewer Association
                                        Statements of Net Position
                                      December 31, 2018 and 2017

                                        Liabilities and Net Position

                                                                       2018                 2017

      Current Liabilities
       Current Portion OF L/T Debt                            $            11,131.58    $       1,645.37
       Accounts Payable                                                    24,934.71           24,934.71
       FICA Payable                                                         1,370.88            1,255.98
       FWH Payable                                                            425.00              144.00
       SWH Payable                                                            223.23              118.16
       SUTA Payable                                                           103.79              138.45
       Accrued Sales Tax                                                    1,535.81           (2,409.00)
       Garnishments                                                         2,078.20                0.00
       Accrued Interest Payable                                                52.70               52.70
       Customers Meter Deposits                                            44,539.63           40,176.04

          Total Current Liabilities                           $            86,395.53    $      66,056.41

      Long-Term Liabilities
        Note Payable - Rural Dev                              $            56,086.55    $      57,900.06
        Note Payable - City of Perla                                      110,000.00          110,000.00
        Note Payable - BOTO - Backhoe 0361                                 29,134.94           29,134.94
        L/T Debt Classified Current                                       (11,131.58)          (1,645.37)

          Total Long-Term Liabilities                         $           184,089.91    $     195,389.63

            Total Liabilities                                 $           270,485.44    $     261,446.04

      Net Position
       Grants                                                 $           821,386.89    $     821,386.89
        Unrestricted                                                     (213,526.21)        (173,125.36)

          Total Net Position                                  $           607,860.68    $     648,261.53

            Total Liabilities and Net Position                $           878,346.12    $     909,707.57




                                         See accountants' compilation report.
          6:19-bk-71447 Doc#: 6 Filed: 06/14/19 Entered: 06/14/19 06:10:54 Page 24 of 24
                                          Perla Water & Sewer Association
                         Statements of Revenues, Expenses and Changes in Fund Net Position
                                                 Income Tax Basis
                                           December 31, 2018 and 2017
                                       1 Month Ended             1 Month Ended            12 Months Ended       12 Months Ended
                                      December 31, 2018         December 31, 2017         December 31, 2018     December 31, 2017

Operating Revenues
 Water                                $        24,255.66       $             28,483.40    $       329,031.94    $       392,797.36
 Sewer                                          1,846.90                          0.00             24,189.95                  0.00
 Late Payment Penalties Charged                   882.63                      1,034.64             10,167.85             16,794.91
 Reconnect Fees                                     0.00                          0.00                  0.00                225.00
 Federal Safe Water Act Fees                      229.20                        229.50              2,733.60              2,757.30
 Billing Adjustments                           (1,919.15)                      (793.03)            (6,153.51)           (59,062.45)

   Total Operating Revenues           $        25,295.24       $             28,954.51    $       359,969.83    $       353,512.12

Operating Expenses
 Water Purchases                      $         6,687.80       $             19,970.00    $       165,405.38    $       356,892.61
 Sewer Service                                      0.00                          0.00              9,207.35             21,481.30
 Advertising                                        0.00                          0.00                 36.98                 77.05
 Auto Expense                                     304.99                        254.32              4,111.41              4,578.08
 Returned Checks                                    0.00                         77.66                  0.00                 77.66
 Charge Back Items                                  0.00                          0.00                416.89                358.66
 Bank Charges                                       0.00                         43.00                 76.00                205.80
 Cash Over & Short                                643.14                     (5,156.53)            12,475.70            (11,914.72)
 Contract Labor                                 1,055.00                      1,584.96             11,070.00             10,531.94
 Depreciation                                   4,559.72                      4,559.72             54,716.64             54,716.64
 Dues & Subscriptions                              35.00                          0.00                 35.00                485.00
 Payroll Taxes                                    718.39                        653.58              9,832.84              8,065.93
 Public Relations                                   0.00                          0.00                 38.50                  0.00
 Interest Expense                                 228.48                        235.82              2,782.49              4,477.44
 Insurance                                          0.00                          0.00                693.00                204.00
 Salaries & Wages                               8,960.00                      8,209.00            110,324.25             93,748.25
 Licenses & Taxes                                   0.00                          0.00                138.56                193.13
 Legal & Accounting                                 0.00                          0.00              2,000.00              3,025.00
 Office Expense                                    24.36                        624.00              3,251.19              2,056.76
 Postage                                          315.00                        392.00              4,443.00              4,247.70
 Permits & Fees                                     0.00                          0.00                  0.00              4,736.36
 Repairs & Maintenance                          1,338.06                      1,297.40              9,481.67              9,114.16
 Supplies                                           0.00                          0.00                874.83                352.00
 Telephone                                        251.67                        108.33              1,401.81              1,299.48
 Trash Hauling                                      0.00                          0.00                 32.40                  0.00
 Utilites                                           0.00                        226.76                710.42              1,798.04

   Total Operating Expenses           $        25,121.61       $             33,080.02    $       403,556.31    $       570,808.27

     Operating Income (Loss)          $           173.63       $             (4,125.51)   $       (43,586.48)   $      (217,296.15)

Nonoperating Revenues (Expenses)
 Interest Income                      $             0.00       $                  0.00    $             0.00    $           154.07
 City of Perla Donations                            0.00                          0.00              3,185.63                  0.00

   Total Nonoperating Revenues
   (Expenses)                         $             0.00       $                  0.00    $         3,185.63    $           154.07

Income (Loss)                         $           173.63       $             (4,125.51)   $       (40,400.85)   $      (217,142.08)

Total Net Position - Beginning               (213,699.84)                 (168,999.85)           (173,125.36)            44,016.72

Total Net Position - Ending           $      (213,526.21)      $          (173,125.36)    $      (213,526.21)   $      (173,125.36)




                                                See accountants' compilation report.
